      Case: 1:18-cv-07617 Document #: 1 Filed: 11/16/18 Page 1 of 7 PageID #:1




                 IN THE UNITED STATES DISTRICT COURT
        FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION


__________________________________________
TRANSPORT WORKERS UNION                    )
OF AMERICA, AFL-CIO,                       )
                                           )
            PLAINTIFF,                    )
                                          )
   v.                                      )               Civil No.__________
                                           )
AMERICAN AIRLINES GROUP                   )
                                          )
            DEFENDANT.                     )
__________________________________________)


                                        COMPLAINT

       The Transport Workers Union of America, AFL-CIO (“TWU” or “Union”), brings this

action against American Airlines Group (“American” or “Company”), for declaratory,

injunctive, and other equitable relief under Section 2 Seventh of the Railway Labor Act

(“RLA”), 45 U.S.C. § 152 Seventh, because American has unilaterally changed and abrogated a

collective bargaining agreement between the Union and the Company covering Fleet Service

Clerks employed by American.

                                           PARTIES

       1.     The TWU is the exclusive collective bargaining representative for various crafts

or classes of employees of American, including Fleet Service employees, under Section 1 Sixth

of the Railway Labor Act (“RLA”), 45 U.S.C. §151 Sixth.

       2.     American is a “common carrier by air” under the RLA, 45 U.S.C. §181.




                                               1
        Case: 1:18-cv-07617 Document #: 1 Filed: 11/16/18 Page 2 of 7 PageID #:2




                                    JURISDICTION AND VENUE

        3.      This Court has jurisdiction to hear TWU’s complaint pursuant to 28 U.S.C. §§

1331 and 1337 because it arises under the RLA, an act of Congress regulating interstate

commerce; and because TWU seeks a declaratory judgment pursuant to 28 U.S.C. §§ 2201 and

2202.

        4.      Venue is proper in this Court pursuant to 28 U.S.C. §1391 (b) and (c) because

American maintains a station where Fleet Service workers are employed within this District, and

actions that are at issue in the current dispute arose in this District.

                                 STATEMENT OF THE CLAIM

        5.      TWU and American are parties to a collective bargaining agreement (“CBA”) that

governs the rates of pay, rules and working conditions of American employees in the craft and

class of Fleet Service employees. Fleet Service employees perform various functions for

American related to transportation of cargo, baggage and freight, including the work of loading,

unloading, transfer, tracking and transportation of cargo, baggage and freight, as well cleaning

and servicing of aircraft cabins.

        6.      While certain aviation employees are required by federal law or federal

Department of Transportation regulations to submit to random or regular drug tests, no federal

law or regulation requires Fleet Service employees to submit to drug tests.

        7.      Article 29 of the CBA provides for drug tests of Fleet Service employees in

situations when there is “reasonable cause” for doing so, or after an accident.

        8.      The Company’s drug and alcohol testing policy provides for drug testing of Fleet

Service employees when the Company has reasonable cause to believe that an employee is in



                                                    2
       Case: 1:18-cv-07617 Document #: 1 Filed: 11/16/18 Page 3 of 7 PageID #:3




violation of Company Rules 25, 26 and 33, and after an accident.

       9.      Company Rules 25, 26 and 33 prohibit employees from reporting for or carrying

on work while intoxicated or showing signs of intoxication; possessing intoxicants while on

company premises or in company uniform; or from possessing, manufacturing, distributing,

dispensing or using any narcotic, barbiturate, mood-affecting, tranquilizing or hallucinogenic

substance (other than in accordance with medical authorization) which affects or could affect

judgment, performance, or safety while on the job or on Company property.

       10.     Article 29 of the CBA provides that a Fleet Service employee who is required to

take a “reasonable cause or post-accident” drug test is entitled to have a Union representative

present during certain portions of the specimen collection process.

       11.     The Company’s drug and alcohol testing policy establishes certain procedures to

be followed for drug testing, and recognizes the right of union-represented employees subjected

to drug testing to representation by a union officer.

       12.     Under the CBA, and the Company’s drug and alcohol testing policy, for

employees like Fleet Service employees who are not subject to federally required drug and

alcohol testing, the only recognized basis for drug testing are when there is “reasonable cause” to

believe there has been a violation of Company Rules 25, 26 or 33, or after an accident.

       13.      Despite the CBA and American’s drug and alcohol testing policy, American has

begun requiring drug tests of Fleet Service employees in circumstances other than reasonable

cause or post-accident situations.

       14.     American has begun requiring drug tests of Fleet Service employees in

connection with a contract between the Company and the United States Postal Service (“USPS”



                                                  3
      Case: 1:18-cv-07617 Document #: 1 Filed: 11/16/18 Page 4 of 7 PageID #:4




or “Postal Service”) in the absence of either “reasonable cause” under American’s drug and

alcohol testing policy and the CBA, or an accident.

       15.     American has told TWU officers that it is requiring drug tests for Fleet Service

employees because it is demanded by the USPS, and by laws relied on by the USPS in asserting

that employees of USPS contractors be drug tested.

       16.     TWU has asked American to identify any law or regulation on which the

Company relies in asserting that drug testing of Fleet Service employees is required by law.

       17.     In response to TWU’s request that American identify any law or regulation on

which the Company relies in asserting that drug testing of Fleet Service employees is required by

law, American has cited only USPS forms and booklets that cite statutory provisions that

authorize the USPS to ask for drug tests and other information from USPS contractors and

contractor employees, and USPS documents for contractors that inform contractors that the

USPS requires that contractor employees be drug tested.

       18.     No federal or state law or regulation requires that airline Fleet Service employees

who handle mail be drug tested.

       19.     Although American has cited the USPS demands for drug testing of employees

who handle mail as justification for drug testing Fleet Service employees, American has been

drug testing Fleet Service employees who are not involved in handling mail.

       20.     On November 2, 2018, TWU wrote to American asserting that: the Company has

no basis in law for drug testing Fleet Service employees; American’s drug testing of Fleet

Service employees has no basis in either the CBA or the Company’s drug and alcohol testing

policy; drug testing of Fleet Service employees generally constituted a unilateral change of the



                                                4
       Case: 1:18-cv-07617 Document #: 1 Filed: 11/16/18 Page 5 of 7 PageID #:5




CBA; and drug testing of Fleet Service employees without compliance with Article 29 of the

CBA or American’s own drug testing policies and procedures constituted a unilateral change of

the CBA.

           CAUSE OF ACTION: VIOLATION OF THE RAILWAY LABOR ACT

        21.     TWU incorporates by reference, as if fully set forth herein, each and every

allegation of paragraphs 1 through 20.

        22.     Section 2, Seventh of the RLA, 45 U.S.C. §152, Seventh, provides: “No carrier,

its officers, or agents shall change the rates of pay, rules, or working conditions of its employees,

as a class, as embodied in agreements except in the manner prescribed in such agreements or in

section 156 of this title.”

        23.     Section 6 of the RLA, 45 U.S.C. § 156, provides:

        Carriers and representatives of the employees shall give at least thirty days’
        written notice of an intended change in the agreements affecting rates of pay,
        rules, or working conditions, and the time and place for the beginning of
        conference between the representatives of the parties interested in such intended
        changes shall be agreed upon within ten days after the receipt of said notice, and
        said time shall be within the thirty days provided in the notice. In every case
        where such notice of intended change has been given, or conferences are being
        held with reference thereto, or the services of the Mediation Board have been
        requested by either party, or said Board has proffered its services, rates of pay,
        rules, or working conditions shall not be altered by the carrier until the
        controversy has been finally acted upon, as required by section 155 of this title, by
        the Mediation Board, unless a period of ten days has elapsed after termination of
        conferences without request for or proffer of the services of the Mediation Board.


        24.     By drug testing its Fleet Service employees in the absence of cause or an

accident, American has effectively rejected, abrogated, and changed the CBA not “in the

manner prescribed in such agreement or in section 156 of” the RLA, and therefore in

violation of Section 2, Seventh of the RLA.


                                                 5
      Case: 1:18-cv-07617 Document #: 1 Filed: 11/16/18 Page 6 of 7 PageID #:6




       25.     By drug testing its Fleet Service employees without compliance with

Article 29 of the CBA or American’s own drug testing policies and procedures, American

has effectively rejected, abrogated, and changed the CBA not “in the manner prescribed

in such agreement[] or in section 156 of” the RLA, and therefore in violation of Section

2, Seventh of the RLA.

                                REQUEST FOR RELIEF

       WHEREFORE, TWU respectfully requests that the Court:

       A.      DECLARE that by drug testing its Fleet Service employees in the absence

of cause or an accident, American has violated RLA Section 2, Seventh and will continue

to violate Section 2 Seventh so long as it continues to do so;

       B.      DECLARE that by drug testing its Fleet Service employees without

compliance with Article 29 of the CBA or American’s own drug testing policies and

procedures, American has violated RLA Section 2, Seventh and will continue to violate

Section 2 Seventh so long as it continues to do so;

       C.      ENJOIN American from drug testing Fleet Service employees; and from

drug testing of Fleet Service employees without compliance with Article 29 of the CBA

or American’s own drug testing policies and procedures:

       D.      GRANT TWU reasonable attorneys’ fees and the costs of this action;

       E.      GRANT TWU all other relief that the Court deems just and proper.




                                                 6
Case: 1:18-cv-07617 Document #: 1 Filed: 11/16/18 Page 7 of 7 PageID #:7




                          Respectfully submitted,

                          /s/ Terrance B. McGann____________
                          Attorney for Plaintiff


                          Terrance B. McGann (6199967)
                          Karen M. Rioux (6279378)
                          David Whitfield (6304284)
                          McGann, Ketterman & Rioux
                          111 E. Wacker Dr., Suite 2600
                          Chicago, IL 60601
                          (312) 251-9700 Fax (312) 251-9701
                          tmcgann@mkrlaborlaw.com
                          krioux@mkrlaborlaw.com
                          dwhitfield@mkrlaborlaw.com


                          ATTORNEYS FOR PLAINTIFF




                                    7
